The judgment of the court was pronounced by
Eustis, C.- J.
This- appeal is taken from a judgment of the court of the second judicial district, dismissing a monition taken out by Geo. W. Johnson, to- confirm a sale of a tract of land in the parish of Plaquemines, made under the authority of that court. There was an opposition filed to the monition by John McDonogk, iu which he alleged certain informalities in the sale; on one of which, viz., that the sale ought to have been made by the sheriff, instead of *657by the administrator oí the succession to which the land apparently belonged the judge dismissed the monition.
It is not necessary to notice the several grounds on which this case has been argued at bar. It involves simply a question of every day’s practice. The party applying fur the benefit of a monition, which is to cure defects of form in a judicial sale, must bring himself within the statute of 1834. The basis bn which the courts act under it is, due notice to all parties by certain publications in newspapers, which the statute requires. The certificate shows that the record contains'all the evidence offered in the court below, and the statement of evidence contains nothing in relation to publication of the monition. On this essential point the record is silent.
■ The applicant can, therefore, take nothing by his monition, and the court did not err in dismissing it.
But the court sustained in its decree the opposition of McDonogh. Now McDonogh showed no interest, and consequently had no right to interfere with the irregularities or defects of the sale. Levingston v. White, 2 Annual R. 902. The judgment of the District Court, in this respect, was erroneous.
It is, therefore, adjudged that the judgment of the District Court be annuli* ed: that the opposition of McDonogh be dismissed, at his costs; that the monition be dismissed at the costs of the applicant; .and that the costs of this appeal be paid jointly by the appellant and appellee.